In an action to enjoin picketing by defendant labor union and for other relief, defendant appeals from an order of the Supreme Court, Kings County, dated February 13, 1968, which denied its cross motion to dismiss the complaint and granted plaintiff’s motion insofar as it was for a temporary injunction against picketing. Order reversed, on the law and the facts, without costs; defendant’s cross motion granted; complaint dismissed; and plaintiff’s motion denied. On the record on this appeal, it is at least arguable that the controversy between the parties is a labor dispute within the jurisdiction of the National Labor Relations Board. Hence, that board has exclusive primary jurisdiction and the State courts lack jurisdiction to issue an injunction or adjudicate the dispute (San Diego Unions v. Garmon, 359 U. S. 236; Liner v. Jafco, Inc., 375 U. S. 301; Construction Laborers v. Gurry, 371 U. S. 542; Dooley v. Anton, 8 N Y 2d 91). Christ, Acting P. J., Brennan, Benjamin, Munder and Martuscello, JJ., concur.